                  Case 1:19-cv-04294-JGK Document 1 Filed 05/10/19 Page 1 of 6



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -----------------------------------------------------X
    ETCAP NES CS MN 02 LLC,                              :
                                                         :
                                   Plaintiff,            :
                                                         :   COMPLAINT
         - against -
                                                         :
                                                             No.
                                                         :
    ET SOLUTIONS AG,                                     :
                                                         :
                                   Defendant.            :
    -----------------------------------------------------X

             Plaintiff ETCap NES CS MN 02 LLC, for its Complaint against Defendant ET

    Solutions AG, states and alleges as follows:

                                                PARTIES

             1.       ETCap NES CS MN 02 LLC (“ETCap”) is a Delaware limited liability

    company whose members are citizens of Delaware.

             2.       Defendant ET Solutions AG is a corporation organized under the laws of

    the Federal Republic of Germany with its principal place of business located in Munich,

    Germany.

                                   JURISDICTION AND VENUE

             3.       Because ETCap is a limited liability company, it is deemed to be a citizen

    of every state in which its members are citizens for purposes of federal court diversity

    jurisdiction. ETCap’s members are citizens of Delaware; therefore, ETCap is a citizen of

    that state as well.

             4.       Because ET Solutions AG is a corporation organized under the laws of the

    Federal Republic of Germany with its principal place of business located in Munich,

    Germany, ET Solutions AG is deemed to be a citizen of Germany under 28 U.S.C.

    § 1332(c) for purposes of federal court diversity jurisdiction.

                                                      1
CORE/3514603.0002/150251251.3
                  Case 1:19-cv-04294-JGK Document 1 Filed 05/10/19 Page 2 of 6



             5.       This Court has diversity jurisdiction over this dispute under 28 U.S.C.

    § 1332(a), because this matter is between a citizen of Delaware and a citizen of a foreign

    state, and the amount in controversy, exclusive of interest and costs, exceeds $75,000.

             6.       This action involves Defendant’s failure to perform its contractual

    obligations under a guaranty in favor of ETCap. Under that guaranty, ETCap and

    Defendant submitted to the personal jurisdiction of this Court, and agreed that venue in

    this Court was proper. Further, the parties waived the right to object on the basis of lack

    of personal jurisdiction, improper venue, or inconvenient forum. This Court thus has

    personal jurisdiction over the parties, and venue in this Court is proper.

                                     FACTUAL BACKGROUND

             7.       ETCap holds a leasehold interest in certain property located at 45719 60th

    Ave., Kenyon, MN 55946 (the “Property”) pursuant to a lease agreement dated

    September 22, 2016.

             8.       ETCap entered into an Engineering, Procurement and Construction

    Agreement dated May 15, 2017 (“EPC Agreement”) with ET Solutions North America

    LLC (“Contractor”) for construction of a solar photovoltaic power generating facility on

    the Property (the “Project”).

             9.       Under various provisions of the EPC Agreement—including, but not

    limited to, sections 5.6, 6.1.1, 14.1, 20.1, 26.1.4, 26.2.8, and 27.2—Contractor promised,

    warranted, and agreed that Contractor would, among other things: provide all labor,

    equipment, materials, and skill necessary properly to complete the Project; not allow

    any liens to be filed against the Project or the Property; maintain the Project and the

    Property free and clear of all liens; and promptly remove any liens filed against the

    Project or Property.

                                                   2
CORE/3514603.0002/150251251.3
                 Case 1:19-cv-04294-JGK Document 1 Filed 05/10/19 Page 3 of 6



             10.      Contractor further promised and agreed that Contractor would defend,

    indemnify, and hold harmless ETCap against all losses, costs, fees, or other damages

    associated with any liens filed against the Project or Property.

             11.      Defendant executed a guaranty agreement dated May 15, 2017, in favor of

    ETCap, in which Defendant guaranteed all obligations of Contractor under the EPC

    Agreement (the “Guaranty”). The Guaranty was executed in connection with the Project

    as part of ETCap’s security for entering into the EPC Agreement with Contractor.

             12.      Contractor has not completed the Project within the time required under

    the EPC Agreement, and has otherwise performed deficient or defective work. This

    includes, without limitation, failure to finish punch-list items and achieve final

    completion.

             13.      Moreover, between July and August 2018, certain subcontractors or

    suppliers filed mechanic’s liens totaling in excess of $900,000 against the Property or

    Project.

             14.      Pursuant to the EPC Agreement, ETCap gave Contractor notice of

    Contractor’s default on October 23, 2018. After receiving no response from Contractor

    within the requisite time period, ETCap sent Contractor a notice of uncured default and

    demand to indemnify on November 13, 2018.

             15.      ETCap has fully complied with the notice-and-cure provisions of the EPC

    Agreement, demanding that Contractor cure its defaults and otherwise fulfill its

    obligations. Nevertheless, Contractor has refused to do so.

             16.      In addition, one of lien claimants commenced a lawsuit in Goodhue

    County, Minnesota to, among other things, foreclose on a mechanic’s lien on the Project

    or Property. This prompted other lien claimants to foreclose on their liens, too. ETCap

                                                  3
CORE/3514603.0002/150251251.3
                 Case 1:19-cv-04294-JGK Document 1 Filed 05/10/19 Page 4 of 6



    was a named party in the lawsuit and therefore has incurred, and will continue to incur,

    attorney’s fees and costs to defend and prosecute its interests, and satisfy its obligations

    to the Property’s fee owners under the lease. Further, ETCap may incur lender’s charges

    or penalties as a result of the mechanic’s liens that have been filed against the Project or

    Property.

             17.      Contractor defaulted on its obligations under the EPC Agreement by,

    among other things:

                  Allowing mechanic’s liens to be filed against the Property and failing to pay
                   the amounts giving rise to such liens, bond against such liens, or discharge
                   such liens within thirty (30) days after such liens were filed;

                  Failing to cure its default within the requisite twenty (20) days after receiving
                   notice from ETCap;

                  Failing to indemnify ETCap for all ETCap’s costs, expenses, and attorney’s
                   fees that have arisen out of Contractor’s breaches, or losses that ETCap
                   suffered as a result of claims for payment for work performed or materials
                   supplied on the Project, including but not limited to lien claims and lender or
                   finance penalties or charges; and

                  Failing to timely and properly complete work required on the Project,
                   including but not limited to completing, correcting, or fully performing work
                   under the EPC Agreement, finishing punch-list items, and achieving final
                   completion.

             18.      Contractor has no justification or excuse for its defaults, failing to cure its

    defaults, or otherwise failing to perform its obligations under the EPC Agreement.

             19.      Under Section 3 of the Guaranty, Defendant

             irrevocably and unconditionally guarantee[d] to [ETCap] the timely
             payment of all amounts due and payable or to become due and pay able by
             [Contractor] and performance of all obligations of [Contractor] to [ETCap]
             under the [EPC Agreement] at the times and in the manner provided
             therein (the “Obligations”). [Defendant] shall pay or commence
             performance (or cause the commencement of performance) of the
             Obligations within five (5) Business Days after [Defendant’s] receipt of
             written notice from [ETCap] stating that [Contractor] has defaulted
             (beyond applicable grace and cure periods set forth in the [EPC

                                                     4
CORE/3514603.0002/150251251.3
                 Case 1:19-cv-04294-JGK Document 1 Filed 05/10/19 Page 5 of 6



             Agreement]) in the performance or payment of the Obligations and
             demanding performance or payment thereof by [Defendant].

             20.      On November 19, 2018, ETCap provided Defendant with written notice of

    Contractor’s defaults and demanded that Defendant fulfill its obligations to correct

    Contractor’s deficient performance in accordance with the Guaranty. Nevertheless,

    Defendant has failed to do so.

                                           COUNT I
                                      BREACH OF CONTRACT

             21.      ETCap repeats and realleges the allegations contained in paragraphs 1

    through 20 as if fully set forth herein.

             22.      ETCap and Defendant entered into the Guaranty and assented to, and

    agreed to be bound by, its terms and conditions.

             23.      ETCap adequately performed its obligations under the Guaranty and the

    EPC Agreement.

             24.      Defendant breached the provisions of the Guaranty—including, but not

    limited to, the terms and conditions contained in Section 3—by failing to pay or perform

    Contractor’s obligations under the EPC Agreement on which Contractor has defaulted.

    Those obligations include, but are not limited to:

                  Allowing mechanic’s liens to be filed against the Property and failing to pay
                   the amounts giving rise to such liens, bond against such liens, or discharge
                   such liens;

                  Failing to indemnify ETCap for all ETCap’s costs, expenses, and attorney’s
                   fees that have arisen out of Contractor’s and Defendant’s breaches, and losses
                   that ETCap suffered as a result of claims for payment for work performed or
                   materials supplied on the Project, including but not limited to lien claims and
                   lender or finance charges; and

                  Failing to timely and properly complete work required on the Project,
                   including but not limited to completing, correcting, or fully performing work,
                   finishing punch-list items, and achieving final completion.


                                                    5
CORE/3514603.0002/150251251.3
                  Case 1:19-cv-04294-JGK Document 1 Filed 05/10/19 Page 6 of 6



             25.      Defendant has no justification or excuse for its breaches of contract.

             26.      ETCap has been harmed by Defendant’s breaches of contract.

             27.      ETCap is entitled to recover damages caused by Defendant’s failure and

    refusal to perform its obligations under the Guaranty in an amount to be proven at trial,

    but in excess of $75,000, together with interest, attorney’s fees, lender’s charges or

    penalties, costs, and disbursements.

                                       REQUEST FOR RELIEF

             WHEREFORE, ETCap respectfully requests the following relief:

             1.       For judgment in favor of ETCap and against Defendant in an amount to be

    proven at trial, but in excess of $75,000;

             2.       For an award of attorney’s fees, lender’s charges or penalties, costs,

    disbursements, and pre- and post-judgment interest; and

             3.       For such other and further relief as the Court deems just and equitable.



    Dated: May 10, 2019
           New Y ork, New York

                                                     Respectfully submitted,

                                                     STINSON, LLP

                                                     By: /s/ Kieran M. Corcoran
                                                         Kieran M. Corcoran (KC4935)
                                                         1325 Avenue of the Americas
                                                         27th Floor
                                                         New Y ork, New York 10019
                                                         (212) 763.8491 (t)
                                                         (212) 763.8304 (f)
                                                         kieran.corcoran@stinson.com

                                                     Attorneys for Plaintiff
                                                     ETCap NES CS MN 02 LLC



                                                    6
CORE/3514603.0002/150251251.3
